Mr. Justice Gary delivered the opinion of the Court. The appellees replevied from the possession of the appellant goods which he, as sheriff, had levied upon under execution against the firm of McBride & Kahn, upon the claim that the firm bought the goods from the appellees by practicing a fraud. Whether the evidence justified the verdict of the jury in favor of the appellees, is not a question here, as the abstract of the bill of exceptions does not show any motion for a new trial (French v. Hotchkiss, 60 Ill. App. 580) nor that all the evidence is in it. Ballance v. Leonard, 37 Ill. 43. The abstract contradicts the record in stating that McBride was not permitted as a witness to testify that when he bought the goods he intended to pay for them, and then the brief argues that as error, which method of presenting a case is not satisfactory. Whether the amount of goods purchased by the firm was unusual, as compared with anything, was not a question for an opinion by anybody but the jury, when all circumstances were shown, and no error was committed in excluding the testimony. The judgment is affirmed.